Case 18-33730-hdh11 Doc 178 Filed 10/31/19          Entered 10/31/19 10:26:58        Page 1 of 3



Ammar Dadabhoy
Wong Fleming
State Bar No: 24088812
77 Sugar Creek Center Blvd., Suite 401
Sugar Land, TX 77478
Phone: (281) 340-20704
Fax: (866) 240-0629
Email: adadabhoy@wongfleming.com
ATTORNEY FOR HUMANA MILITARY




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE:                                              §
                                                    §
REVOLUTION MONITORING, LLC                          §      CASE NO. 18-33730-hdh
                                                    §
REVOLUTION MONITORING                               §      CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                     §
                                                    §
REVOLUTION NEUROMONITORING LLC                      §      CASE NO. 18-33732-hdh
                                                    §
       Debtors.                                     §      (Jointly Administered)

     HUMANA MILITARY’S OBJECTION TO THE MOTION OF LIQUIDATING
                        TRUSTEE FOR RULE 2004 EXAMINATION



       Humana Military (hereinafter, “Humana”), by and through their undersigned attorney,

hereby enters a limited appearance and objects to the Motion of Liquidating Trustee for Rule 2004

Examination (“Motion”) (ECF No. 147) for the following reasons:

                                         I.   OBJECTIONS

       The Motion and attached subpoena requests are overly broad and place an unreasonable

burden on Humana. Production of the requested documents would violate the Health Insurance

Portability and Accountability Act (“HIPAA”) Standards for privacy of Individually Identifiable

Health Information. Additionally, production of the requested documents exceeds the permissible
Case 18-33730-hdh11 Doc 178 Filed 10/31/19             Entered 10/31/19 10:26:58        Page 2 of 3



scope of a subpoena and would cause Humana to incur undue burden and expense. Moreover,

much of the information sought by the subpoena is in the possession of the debtors.

       UnitedHealth Group Incorporated (ECF No. 154), Cigna (ECF No. 162), Blue Cross and

Blue Shield of Massachusetts HMO Blue, Inc. (ECF. 167), and Liberty Mutual Insurance

Company (ECF No. 168) have filed various objections to the Motion. The arguments made in

support of these interested parties’ objections also support Humana’s objections. Therefore,

Humana further incorporates by reference the arguments contained in the objections filed by

UnitedHealth Group Incorporated, Cigna, Blue Cross and Blue Shield of Massachusetts HMO

Blue, Inc. and Liberty Mutual as if asserted in full herein. See Fed. R. Bankr. P. 7010; Fed. R. Civ.

P. 10(c).

                                           II.    PRAYER

       Based on the foregoing, Humana respectfully requests that the Court deny the Motion,

and grant Humana such other relief that the Court deems just and proper.



                                                      Respectfully submitted,

                                                      /s/ Ammar Dadabhoy___
                                                      Ammar Dadabhoy
                                                      Tx. State Bar No. __________
                                                      WONG FLEMING
                                                      77 Sugar Creek Center Blvd.
                                                      Suite 401
                                                      Sugar Land, TX 77478
                                                      Tel: (281) 340-2074
                                                      Fax: (866) 240-0629
                                                      adadabhoy@wongfleming.com

                                                      Attorneys for Humana Military
Case 18-33730-hdh11 Doc 178 Filed 10/31/19        Entered 10/31/19 10:26:58      Page 3 of 3



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 31, 2019, a copy of the foregoing was
served on all counsel of record herein by the Court’s ECF notification system.


                                                  /s/ Ammar Dadabhoy___
                                                  Ammar Dadabhoy
